UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-7335


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

WAYNE PORTER,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Richard L. Voorhees,
District Judge. (3:85-cr-00062-RLV-1; 3:14-cv-00373-RLV)


Submitted:   March 19, 2015                 Decided:   March 24, 2015


Before WILKINSON and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Wayne Porter, Appellant Pro Se. Richard Lee Edwards, Assistant
United States Attorney, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Wayne Porter seeks to appeal the district court’s order

construing his filing as a 28 U.S.C. § 2255 (2012) motion and

dismissing it as successive. *         The order is not appealable unless

a   circuit     justice       or     judge     issues       a     certificate    of

appealability.      28 U.S.C. § 2253(c)(1)(B) (2012).               A certificate

of appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                    28 U.S.C. § 2253(c)(2)

(2012).    When the district court denies relief on the merits, a

prisoner     satisfies     this       standard       by     demonstrating       that

reasonable    jurists      would     find     that    the       district   court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                When the district court

denies     relief     on   procedural        grounds,       the    prisoner     must

demonstrate    both    that    the    dispositive         procedural   ruling    is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.            Slack, 529 U.S. at 484-85.

     We have independently reviewed the record and conclude that

Porter has not made the requisite showing.                  Accordingly, we deny

a certificate of appealability, deny leave to proceed in forma

     *
       We reject Porter’s claim that his challenge was cognizable
under former Fed. R. Crim. P. 35(a).       See United States v.
Little, 392 F.3d 671, 678 (4th Cir. 2004).



                                        2
pauperis,   and   dismiss   the   appeal.   We   dispense   with   oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                             DISMISSED




                                    3